

116 HR 4106 IH: Stop Student Debt Relief Scams Technical Corrections Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4106IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Ms. Stevens introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Stop Student Debt Relief Scams Act of 2019 to make technical corrections.1.Short titleThis Act may be cited as the Stop Student Debt Relief Scams Technical Corrections Act.2.Guidance on criminal penaltiesThe Stop Student Debt Relief Scams Act of 2019 (Public Law 116–251) is amended in section 2(b) by striking The Secretary and inserting Not later than July 1, 2021, the Secretary.3.Requirements for third-party data system access(a)AmendmentsSubsection (e) of section 485B of the Higher Education Act of 1965, as added by section 4(3) of the Stop Student Debt Relief Scams Act of 2019 (Public Law 116–251), is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting , at the discretion of the Secretary, after may;(2) in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking means— and inserting means either of the following:;(B)in subparagraph (A)—(i)by striking a guaranty agency the first place such term appears and inserting A guaranty agency; and(ii)by striking ; or and inserting a period; and(C)by striking subparagraph (B) and inserting the following:(B)(i)An attorney, government, agency, or organization described in any of subclauses (I) through (IV) of clause (ii), who or that—(I)is providing financial or student loan repayment services or counseling to a student, borrower, or parent; (II)has not engaged in unfair, deceptive, or abusive practices (including an entity that is owned or operated by a person or entity that engaged in such practices), as determined by the Secretary; (III)accesses the system only through a separate point of entry; and(IV)has consent from the relevant student, borrower, or parent to access the system. (ii)(I)A licensed attorney representing a student, borrower, or parent. (II)A Federal, State, local, or Tribal government or agency.(III)A nonprofit organization. (IV)A for-profit organization—(aa)authorized as a public benefit corporation to provide a public benefit of objective and accurate financial or student loan repayment services or counseling;(bb)that is approved by the Secretary in accordance with paragraphs (3) and (4); and (cc)that does not charge the student, borrower, or parent a fee or any other monetary charge for financial or student loan repayment services or counseling or any other services at any point.; and(3)by adding at the end the following:(3)Discretion to approve applicationsApproval of applications from authorized persons or entities for third-party data access shall be at the discretion of the Secretary after consideration of such applications as the Secretary may prescribe. Authorized access shall be for periods as the Secretary may determine and may be terminated at the discretion of the Secretary.(4)Consideration for for-profit organization approval to access the systemIn considering applications for approval for third-party data system access in accordance with this subsection by a for-profit organization described in paragraph (2)(B)(ii)(IV), the Secretary shall—(A)consider how the no fee service or counseling to the student, borrower, or parent is funded and determine whether the organization provides financial or student loan repayment services or counseling in the best interest of students, borrowers, or parents, in consultation with the Private Education Loan Ombudsman of the Consumer Financial Protection Bureau (designated pursuant to section 1035 of the Consumer Financial Protection Act of 2010 Act (12 U.S.C. 5535)); and(B)respond in writing, which may include electronic communication, to such organization regarding such application not later than 180 days after the date of submission of the application..(b)Effective dateThe amendments made in this section shall take effect as if included in the Stop Student Debt Relief Scams Act of 2019 (Public Law 116–251) and in accordance with section 6 of such Act. 